


Exhibit 10.1




July 12, 2013


Ms. Catherine M. Vaczy
140 East 28th Street
#11C
New York, NY 10021
Dear Catherine:
We are pleased to enter into this extension (the “Extension”) of your employment
agreement dated as of January 26, 2007 (the “2007 Agreement”), as thereafter
amended by amendments on January 9, 2008, August 29, 2008, reinstated and
extended on July 8, 2009, extended on July 7, 2010, extended on January 6, 2012
and extended on November 12, 2012 (the 2007 Agreement as so amended and
extended, the “Original Agreement”) with respect to your service to the Company
as its Vice President and General Counsel. This Extension shall become effective
(the “Effective Date”) as of July 8, 2013 and shall modify the Original
Agreement with respect to those different and additional terms as set forth
below.
1.
Your Base Salary shall be $280,000, reviewed annually.



2.
You shall be eligible for annual cash and equity bonuses as determined by the
Compensation Committee in its sole discretion with a cash bonus target of 30% of
your Base Salary.



3.
The “Term” as extended shall begin as of the Effective Date and continue through
December 31, 2014.



4.
During the Term, the Company will continue to pay annual membership and dues for
a club in New York of your choice and reimburse you for up to $3,500 annually
for long-term disability coverage.



5.
You shall be granted on the date of this amendment an option (the “Option”)
under the 2009 Amended and Restated Equity Compensation Plan (the “Plan”) to
purchase 240,000 shares (the “Shares”) of common stock, $.001 par value (the
“Common Stock”) which shall vest and become exercisable as to (i) 60,000 Shares
immediately; (ii) 60,000 Shares on December 31, 2013; (iii) 60,000 Shares on
July 15, 2014; and (iv) 60,000 Shares on December 31, 2014. The per share
exercise price of the Option shall equal the closing price of the Common Stock
on the date of grant and the Option shall be subject in all respects to all the
terms and conditions of the Plan and the Original Agreement.



6.
Upon termination or expiration of this Extension, the Company shall pay
severance equal to three months of your compensation, including your insurance,
contingent on the Company receiving a release as contemplated by the Original
Agreement.

Terms not otherwise defined herein shall have the meaning ascribed to them in
the Original Agreement. Except as set forth herein the terms of the Original
Agreement shall remain unchanged.
NeoStem, Inc.
By:/s/ Robin L. Smith
Name:Robin L. Smith
Title:CEO
ACKNOWLEDGED AND AGREED:
/s/ Catherine M. Vaczy
Catherine M. Vaczy




